Citation Nr: 9900639	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-00 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a left 
wrist injury.

Entitlement to service connection for a neck disorder.

Entitlement to service connection for an upper back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1989 to May 1993.

This matter comes before the Board of Veterans Appeals 
(Board) from a June 1994 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Shortly before the veterans release from active military 
service in May 1993 she fell while riding a bike and 
thereafter experienced pain in her left wrist, neck and upper 
back.

2.  VA examination in April 1994 resulted in diagnoses of 
chronic left wrist sprain/strain and probable cervical 
strain/sprain.

3.  In March 1995, a diagnosis of sprained neck was given and 
in April 1995 a physician gave an impression of chronic 
cervical strain now well over one year approaching two years.

4.  The chronic left wrist sprain/strain and the chronic 
cervical strain cannot be reasonably dissociated from the 
injuries the veteran sustained when she fell while on active 
military service in May 1993.

5.  There is no medical diagnosis or other medical evidence 
tending to establish the existence of a chronic upper back 
disability.


CONCLUSIONS OF LAW

1.  A chronic left wrist sprain/strain was incurred in 
military service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  A chronic cervical strain was incurred in military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The claim for service connection for an upper back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was examined in connection with her release from 
service in April 1993.  However, she was not released from 
service until May 21, 1993.  The service medical records 
contain no information pertinent to the veterans current 
claims.

The veteran was seen at a Naval medical facility on May 27, 
1993, with complaints of pain to the left hand, decreased 
range of motion, and weakness on grip due to a bicycle fall 
on May 15th.  She reported swelling times two days, aching, 
and constant pain.  The assessment was left wrist sprain.  

The veteran was seen at a Naval Hospital on numerous 
occasions from September to November 1993 with complaints of 
neck and upper back pain extending between both shoulder 
blades.  The veteran reported that the pain began concurrent 
with a bicycle fall and increased in severity 2 ½ months 
prior to September 1993.  The veteran was prescribed 
exercises with no relief and anti-inflammatory pills without 
relief.  The assessment was chronic postural dysfunction with 
associated myopathy secondary to work station and bicycle 
accident.  Subsequent diagnoses were trapezius and upper back 
strain.  An X-ray of the chest and cervical spine revealed no 
evidence of fracture, dislocation, or bony abnormality.  The 
disc spaces were normal.  The X-ray was read as showing a 
normal cervical spine.

In February 1994, the veteran filed an application for VA 
compensation for injuries to her left wrist, neck and upper 
back which she sustained on May 15, 1993.

The veteran was accorded a VA examination in April 1994.  At 
that time, she reported that during service she sustained an 
injury to her wrist when she fell off her bicycle and tried 
to brace herself.  She reported that she had had intermittent 
pain in her wrist since the incident, particularly with 
certain activities and repetitive use.  She also reported 
that since the incident, she experienced neck pain, as well 
as pain between both shoulder blades, and occasional shooting 
pains down her left arm.  She reported that all of her 
symptomatology was aggravated by activity and relieved by 
rest.  Following examination, the physician gave the 
following diagnoses:  (1) Chronic left wrist sprain/strain 
and (2) Probable cervical strain/sprain.

In a report dated in July 1994, Michael Gorgas, M.D., 
reported that the veteran was seen in his office due to a 
bicycle accident in May 1993.  Dr. Gorgas performed 
orthopedic, neurologic, and reflexes examinations.  The 
diagnoses were cervical nerve root compression and cervical 
brachial syndrome.

The veteran was seen in September 1994 at the U.S. Navy 
Clinic with complaints of upper back pain times one year.  
The veteran reported continued pain following a May 15, 1993, 
bicycle accident.  The provisional diagnosis was back pain.  

In a report dated in November 1994, Gregory Bohart, M.D., 
reported that the veteran was seen for chronic neck pain.  
She had been involved in a fall off of a bicycle a year and a 
half ago when she fell on her outstretched left wrist and had 
a strain or sprain type of injury and later that night or the 
next day developed some stiffening in the neck.  She 
developed a chronic pain pattern with relatively constant 
interscapular pain.  An impression of chronic cervical strain 
was given.

VA outpatient treatment records show that the veteran was 
seen in December 1994 with complaints of upper back pain.  
The assessment was computer operator with postural strain.  
The veteran was seen in January 1995 with complaints of upper 
trapezium pain.  The assessment was slowly decreasing 
symptom, excellent compliance with postural correction.  The 
veteran was seen again in January 1995 with complaints of 
unbearable pain with sitting greater than five minutes and 
sharp pain down the spine in the thoracic region.  On 
examination, there was moderate tightness and tenderness over 
the upper trapezium and cervical paraspinals.  There was mild 
tenderness over the paraspinal of the thoracic spine.  The 
assessment was mild complaints of moderate tenderness upper 
back and neck with continued pain.

In a statement dated in February 1995, the veterans former 
roommate reported that on May 15, 1993, the veteran lost 
control of her bike and as a result fell on a concrete slab 
with her left hand.  The veterans left wrist became swollen 
which she treated with an ice pack.  The morning after the 
incident, the veteran complained about her sprained wrist and 
neck pain.  About a week following the incident the veteran 
was seen by a physician who reported that nothing was broken 
according to X-rays.  

In a statement dated in March 1995, the veterans spouse 
reported that he gave the veteran a bicycle on May 15, 1993.  
He reported that while the veteran was riding her bicycle she 
lost control of her bike and fell, hitting her left hand and 
jolting her arm on the ground.  The following morning the 
veterans arm, hand, and neck were sore.  While the veterans 
arm and hand improved, her neck, upper back, and headaches 
became progressively worse.  The veteran continues to 
experience pain and discomfort.

U.S. Navy clinic records dated in January 1995 show that the 
veteran was seen for recurrent cervical and thoracic spine 
pain.  The provisional diagnosis was muscle spasms.  The 
veteran was seen again in March 1995, at which time she 
complained of neck pain and pain across the shoulder blades 
times two years.  The diagnosis was sprained neck and 
shoulder.  

In a report dated in April 1995, Dr. Bohart reported that the 
veteran was seen for evaluation of a continued disabling neck 
and interscapular pain despite physical therapy, 
chiropractic, and conservative treatment.  The veteran 
reported some occasional episodes of paresthesia of both 
upper extremities.  On examination, there was a persistent 
interscapular pain pattern.  The impression was chronic 
cervical strain now well over one year approaching two years.

In May 1995, the veteran underwent magnetic resonance imaging 
(MRI) of the cervical spine.  Dr. Bohart reported that the 
veteran continued to complain of subjectively disabling pain 
in an interscapular distribution.  She also complained of 
some vague discomfort in the left wrist aggravated by extreme 
positions.  The MRI showed some mild bulging at several 
levels including a slightly asymmetric mild bulge on the left 
at C5-6.  There was no compression of the cord at C5-6 or any 
other level.  There was also a slightly small spinal canal on 
a congenital basis.  Dr. Bohart gave the following 
impression:  Mild underlying degenerative disk disease.

The veteran was accorded a personal hearing in May 1995.  At 
that time, she testified that a bicycle accident occurred 
prior to her separation from service.  She testified that it 
was a simple accident, therefore she did not see a doctor 
immediately.  She testified that she experienced pain and 
swelling in the wrist immediately.  She testified that the 
neck pain began the night of the accident.


Analysis

The veteran contends that as a result of injury to her left 
wrist during service she has functional limitation, as she 
cannot lift heavy objects using her left hand or simple tasks 
such as washing dishes or lifting a folder.  She further 
contends that she has continued to experience persistent neck 
and upper back pain following separation from service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).

In Epps v. Gober, 126 F.3d 1464 (1997), the U.S. Court of 
Appeals for the Federal Circuit held that in order for a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  Lay assertions of 
medical causation or diagnosis cannot constitute competent 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).

When, after consideration of all the evidence, a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in favor of the appellant.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  Thus, in order to deny the appellant's claim, the 
Board must conclude that the fair preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49 
(1990); Alemany v. Brown, 9 Vet.App. 518 (1996).

Residuals of Left Wrist Injury

The record establishes that the veteran injured her left 
wrist while on active military service in May 1993 and had 
continuing left wrist problems thereafter.  When examined by 
the VA for disability evaluation purposes in April 1994, the 
physician who listened to her history and examined her wrist 
concluded that she had a chronic left wrist sprain/strain.  
This expert medical opinion is not rebutted by any other 
evidence of record.  Accordingly, service connection is 
warranted for the chronic left wrist sprain/strain diagnosed 
on VA examination in April 1994.

Neck Disorder

The record establishes that the veteran sustained injuries 
when she fell from her bike while on active military service 
in May 1993.  She began experiencing pain in her neck the 
night of the accident and had continuing neck problems 
thereafter.  When examined by the VA for disability 
evaluation purposes in April 1994, the physician concluded 
that she probably suffered from cervical strain/sprain.  
Following extensive treatment thereafter for continuing neck 
problems, a confirmed diagnosis of chronic cervical strain 
was established in April 1995.  In view of the continuity of 
symptoms and the medical opinions linking her continuing neck 
complaints to the May 1993 bike accident, the chronic 
cervical strain cannot be dissociated from the in-service 
accident.  Accordingly, service connection is warranted for 
the veterans chronic cervical strain.

Upper Back Disorder

The veteran essentially contends that she currently has an 
upper back disorder manifested by pain, that is directly 
related to the in-service injuries she sustained in May 1993.  
When she was seen in late 1993 for complaints that included 
upper back pain, the assessment was chronic postural 
dysfunction with associated myopathy secondary to work 
station and bicycle accident.  Subsequent diagnoses were 
trapezius and upper back strain.  However, the VA physician 
who examined her for disability evaluation purposes in April 
1994 provided no upper back diagnosis, even though her 
complaints of pain between both shoulder blades were noted.  
It is possible that these complaints were taken into account 
when the physician diagnosed probable cervical strain/sprain.  
Dr. Bohart noted complaints of constant interscapular pain in 
November 1994 and provided an impression of chronic cervical 
strain, again indicating that the veterans complaints of 
upper back pain were a manifestation of the chronic cervical 
strain.  The appellants complaints of upper back pain were 
evaluated at a VA facility in December 1994 and were 
attributed to postural strain.  When seen in January 1995 for 
complaints of pain over the thoracic spine, no diagnosis was 
offered other than complaints of tenderness of the upper 
back.  In April 1995, Dr. Bohart again indicated that the 
persistent interscapular pain pattern was a manifestion of 
chronic cervical strain, rather than a separate and distinct 
disorder.

As is evident from the above summary of pertinent evidence 
relating to the appellants upper back condition, no 
pertinent pathology of the thoracic spine or upper back, 
separate and apart from the cervical strain, has been 
identified.  For this reason, the Board must conclude that 
the veterans claim of entitlement to service connection for 
an upper back disorder is not well-grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  The Board 
further finds that with respect to the above service 
connection issue the RO has advised the appellant of the 
evidence necessary to establish a well-grounded claim, and 
that the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or requested that would well ground her claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 
F.3d 1464 (Fed.Cir. 1997).  Therefore, the Board concludes 
that the VA has fulfilled the duty to inform under 
38 U.S.C.A. § 5103(a) and Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

Service connection for a chronic left wrist sprain/strain is 
granted.

Service connection for a chronic cervical strain is granted.

Service connection for an upper back disorder is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
